ORDER
PER CURIAM.
Lina Choi, defendant, appeals from summary judgment entered by the trial court in favor of Steven E. Spoeneman, plaintiff, in an action for attorney’s fees and court costs.
Initially, we note that the legal file submitted by defendant does not comply with Rules 81.12(a), (b), and (c), which require defendant to compile the record on appeal containing all of the record, proceedings and evidence necessary to the determination of all questions to be presented to this court for a decision. The record does not contain the plaintiff’s petition, plaintiffs request for admissions, defendant’s answers to plaintiffs request for admissions, defendant’s motion to file its reply to plaintiffs request for admissions out of time, and defendant’s deposition. However, we are cognizant of our duty to provide a review upon the merits of the ease whenever possible. State ex rel. Highway Commission v. Hill, 373 S.W.2d 666, 668 (Mo.App.1963).
We have reviewed the briefs of the parties and the limited record on appeal and find theclaims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no prece-dential or jurisprudential value.
Judgment affirmed in accordance with Rule 84.16(b).